ﬂaniteh ﬁvtateg Qtuurt of appeals:

For the Seventh Circuit
Chicago, Illinois 60604

March 18, 2004
Before
Hon. WILLIAM J. BAUER, Cjn'ujt Judge
Hon. RICHARD A. POSNER, Circuit Judge

Hon. FRANK H. EASTERBROOK, Circuit Judge

No. 01-2928
Appeal from the United States District
Johnnie Walton, Court for the Northern District
Petitioner-Appellant, of Illinois, Eastern Division.
V. No. 97 C 2539
Kenneth R. Briley, Warden, John F. Grady, Judge.
Respondent-Appellee.
O R D E R

The opinion issued in this case on March 17, 2004 is hereby corrected. On page 4,
second paragraph, line 10, “Gilmore” should be replaced with “Respondent”.